Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered January 10, 2006 in a proceeding pursuant to Family Court Act article 6. The order denied the petition to modify an order of visitation and again referred the parties to the Catholic Charities Therapeutic Supervised Visitation Program.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order denying his petition for modification of an order of visitation and again referring the parties to the Catholic Charities Therapeutic Supervised Visitation Program. Insofar as petitioner sought a hearing on the issue whether visitation should be transferred to the Salvation Army Supervised Visitation Program, Family Court properly denied the petition without a hearing. It is well settled that “[o]ne who seeks to modify an existing order of visitation is not automatically entitled to a hearing, but must make some evidentiary showing sufficient to warrant it” (Matter of Timson v Timson, 5 AD3d 691, 692 [2004]). Here, petitioner “failed to provide any evidence to demonstrate a change of circumstances” that would warrant the nontherapeutic supervised visitation at the Salvation Army sought by him rather than the therapeutic supervised visitation at Catholic Charities deemed appropriate by the court (Matter of Goldberg v Goldberg, 300 AD2d 585, 586 [2002]). Present—Hurlbutt, A.EJ., Scudder, Gorski, Centra and Green, JJ.